The Attorney General’s Role as Chief Litigator for
                           the United States

[The following m em orandum describes the developm ent and present scope of the Attorney G eneral's
   role in representing the United States and its agencies in litigation. It discusses the policy reasons
   for the centralization of litigation authority in the D epartm ent of Justice, and analyzes the A ttorney
   G eneral’s relationship with client agencies. It also touches on the Attorney G eneral’s authority to
   settle and com prom ise cases, and on his authority over litigation in international courts. It
   concludes that, absent clear legislative directives to the contrary, the Attorney G eneral has plenary
   authority and responsibility over all litigation to which the United States or one of its agencies is a
   party, and that his discretion is circum scribed only by the P resident’s constitutional duty to “ take
   Care that the Laws be faithfully executed."]

                                                                                                    January 4, 1982

         M EM ORANDUM OPINION FOR TH E ATTORNEY GENERAL

   You have asked this Office to outline the role and responsibilities of the
Attorney General in representing the United States in litigation in which the
United States, or a federal agency or departm ent, is a party. In particular, you
asked that we consider the Attorney G eneral’s authority and responsibility to
make decisions with respect to litigation, even if those decisions may conflict
with the views, desires, or legal analyses of other departments or agencies o f the
United States, including those which may be “clients” in the particular litigation.
Litigation involving agencies which have been granted express exclusive au­
thority by C ongress to conduct their own litigation is not within the scope of this
m em orandum .1 Rather, the focus of this memorandum is litigation involving


    1 C ircum stances in w hich the A ttorney G eneral lacks supervisory authority ov er litigation on b eh a lf o f the U n ited
States include ( I ) L itigation in U nited S tates courts w here the A ttorney G eneral has no authority to determ ine w ho
shall represent the U nited States, such as the U nited States Tax C ourt (26 U S -C . § 7452 specifies that the U nited
States shall be represented by the C h ie f Counsel for the Internal Revenue Service o r his delegate) and the U n ited
States C ourt of M ilitary A ppeals (10 U S C § 870 specifies that the U nited States shall be represented by the Ju d g e
Advocate G eneral o r his delegate); (2) Litigation involving independent regulatory agencies w hich have been g iven
the express statutory authority to conduct their ow n litigation using agency attorneys, e g ., the N ational L ab o r
R elations Board (29 U S C § 154(a)); the Federal Power Com m ission (16 U .S .C . § 825m (c) pow er transferred to
Federal Energy R egulatory C om m ission (42 U .S C . § 7172(a)(2)(A ) (Supp IV 1980)), the Interstate C o m m erce
C om m ission (49 U .S .C . § 16(11) (S upp IV 1980)); and (3) Litigation involving Executive B ranch agencies w h ich
have been granted independent litigating authority by C ongress, e g , the S ecretary o f L abor is au th o n zed to ap p o in t
attorneys to represent the Secretary o r the Benefits Review Board in actions un d er the L on g sh o rem en ’s and H arb o r
W orkers’ C om pensation A ct, except in the Suprem e C ourt, under 33 U S .C . § 921a.
   T here are also circum stances in w hich certain agencies have assum ed, notw ithstanding their lack o f ex p ress
statutory authority, full responsibility for their ow n trial and appellate litigation, so far w ithout ob jectio n from the
A ttorney G eneral. T h ese agencies, such as the Tennessee Valley A uthority and the Federal D eposit In su ran ce
C orporation, have not been required to subm it to the A ttorney G eneral's su pervisory authority, apparently for
                                                         C o ntinued

                                                            47
those agencies whose litigating authority is clearly subject to the Attorney
G en eral’s direction, or whose statutory grants of authority are ambiguous or
insufficient to remove them from the A ttorn ey General's supervision.
   We conclude that, absent clear legislative directives to the contrary, the
Attorney G eneral has full plenary authority over all litigation, civil and criminal,
to w hich the U nited States, its agencies, o r departments, are parties. Such
authority is rooted historically in our com mon law and tradition, see Confiscation
C a ses, 74 U . S . (7 W all.) 4 5 4 ,4 5 8 -5 9 (1868); The G ray Jacket, 72 U . S . (5 W all.)
370 (1866) and, since 1870, has been given a statutory basis. See 5 U .S.C .
§ 3106, and 28 U .S .C . §§ 516, 519. See gen erally U nited States v. San Jacinto
Tin C o ., 125 U .S. 273 (1888). The Attorney General’s plenary authority is
circum scribed only by the duty im posed on the President under Article II, § 3 of
the C onstitution to “take Care that the Laws be faithfully executed.”

          I. H istorical Development of the Role of the Attorney General

    Plenary pow er over the legal affairs of the United States was vested in the
 Attorney G eneral when the Office of the Attorney General of the United States
 was first created by the Judiciary Act of 1789. Act of September 24, 1789, ch. 20,
 § 35, 1 Stat. 9 2 .2
    T he Attorney G eneral’s statutory authority to conduct litigation to which the
 U nited States, its departm ents, o r agencies, is a party was more fully developed
 by C ongress in 1870, in the sam e legislation that provided for the creation of the
 D epartm ent of Justice. A c to f J u n e 2 2 ,1 8 7 0 ,ch. 1 5 0 ,16Stat. 162. Prior to 1870,
 however, the Attorney General’s authority in litigation matters involving the
 U nited States had been recognized by the Suprem e Court. In The G ray Jacket, 72
 U .S . (5 W all.) 370 (1866), the C ourt held that no counsel would be heard for the
 U nited States in opposition to the views of the Attorney General. In the C o n ­
fisca tio n C a ses, 74 U .S. (7 W all.) 454 (1868), the Court concluded that:

               W hether tested, therefore, by the requirem ents of the Judiciary
            A ct, or by the usage of the governm ent, or by the decisions of this

historical reaso n s, so m e o f w hich relate to th e ir financial independence as governm ent corporations. See D aniel J
M eador, A ssista n t A ttorney G eneral, Office fo r Im provem ents in th e Adm inistration o f Justice, D raft M em orandum
to the A ttorney G eneral and th e Assistant A ttorneys G eneral Re: G overnm ent Relitigation Policies (M ay 21, 1979),
M em orandum to th e A ttorney G eneral from W illiam D . R uckelshaus (M ar 5, 1970) The operative statutes in these
tw o c a s e s , 16 U S C § 831c(h), 83lx (T V A ) and 12 U S C § 1817(g) (FD1C), m erely give the ag en cies the
au thority to sue and be sued— not to litigate independently of th e D epartm ent o f Justice. Presum ably, the A ttorney
G en eral m ay reassert his supervisory authority at any tim e.
   2 S ectio n 35 o f th e Ju d iciary Act provided in pertinent p art that
            [T ]here shall . . be appointed a m e e t person, learned in the law, to act as attorney-general for the
            U nited S tates, w ho shall be sworn o r affirm ed to a faithful execution of his office; w h o se du ty it
            shall be to prosecute an d conduct all suits in the S uprem e C ourt in w hich the United S lates shall be
            co n c ern ed , and to give his advice and opinion upon questions o f law when required by the
            P resident o f the U nited States, or w h en requested by th e heads of any o f the d ep artm en ts, touching
            an y m atters that m ay concern th e ir departm ents.
“ D istrict a tto rn e y s," now know n as “ U nited States A tto rn ey s," w ere to be appointed to co n d u c t litigation in the
low er co u rts o f the U nited S tates but w ere not placed under th e A ttorney G en eral’s authority until 1861 A ct of
A ug. 2 , 1861, ch 37, 12 S tat 285. F ro m 1820 until 1861, the “district attorneys” w ere supervised by the
D ep artm en t o f the T reasury. A ct of May 15, 1820, ch 107, 3 Stat 592


                                                               48
            court, it is clear that all such suits, so far as the interests of the
            United States are concerned, are subject to the direction, and
            within the control of, the Attorney-General.
74 U .S. (7 Wall.) at 458-59.
   The' 1870 Act established the Department of Justice and designated the
Attorney General as its chief legal officer. The Act provided that certain specified
“solicitors” performing legal functions within the various agencies “shall be
transferred from the Departments with which they are now associated to the
Departm ent of Justice, . . . and shall exercise their functions under the supervi­
sion and control of the head of the Department of Justice.” ( § 3 ,1 6 Stat. 162.)3
The Act also authorized the Attorney General to designate any officer o f the
Departm ent of Justice, including himself, to conduct and argue any case in which
the government is interested, in any court of the United States, whenever he
deems it necessary for the interest of the United States. (§ 5, 16 Stat. 162.) In
addition, the Act gave the Attorney General supervisory authority over the
conduct and proceedings of the various attorneys for the United States in the
respective judicial districts, “and also of all other attorneys and c o u n s e llo rs
employed in any cases or business in which the United States may be concerned.”
(§ 16, 16 Stat. 164.) And finally, the Act forbade the Secretaries of the Executive
D epartm ents to employ other attorneys or outside counsel at government ex­
pense, but “shall call upon the Department of Justice . . ., and no counsel or
attorney fees shall hereafter be allowed to any person . . ., besides the respective
district attorneys . . ., for services in such capacity to the United States, . . .
unless hereafter authorized by law, and then only on the certificate of the
Attorney-General that such services . . . could not be performed by the Attorney-
G eneral, . . . or the officers of the Department of Justice.” (§ 17, 16 Stat. 164.)
16 Stat. 162.
   The initial motivation for this legislation was the desire to centralize the
conduct and supervision of all litigation in which the government was involved,
as well as to eliminate the need for highly paid outside counsel when government-
trained attorneys could perform the same function. Other objectives of the
legislation that were advanced in the congressional debates were to ensure the
presentation of uniform positions with respect to the laws of the United States (“a
unity of decision, a unity of jurisprudence . . . in the executive law of the United
States”),4 and to provide the Attorney General with authority over lower court
proceedings involving the United States, so that litigation would be better
handled on appeal, and before the Supreme Court. S ee Cong. Globe, 41st C ong.,
2d Sess., Pt. IV, 3035-39, 3065—66 (1870). See gen erally Bell, The Attorney
G eneral: The Federal G overnm ent’s C h ief L aw yer an d C h ief Litigator, o r O ne
Am ong M any?, 46 Fordham L. Rev. 1049 (1978); Key, The L egal Work o f the
F ederal Governm ent, 25 Va. L. Rev. 165 (1938).

   3 Prior to the A ct, C ongress had provided for the existence of “solicitors” in the various dep artm en ts and ag en cies,
w ho were responsible for the legal affairs o f their respective departm ents See generally Key, The Legal Work o f the
Federal Government, 25 Va L Rev 165 (1938).
  4 C ong G lobe, 41st C ong . 2d Sess , Pt IV, 3035, 3036 (1870)


                                                            49
   T he Suprem e C ourt considered this legislation in U nited States v. San Jacinto
Tin C o ., 125 U .S. 273 (1888) and concluded that the Attorney General was
“undoubtedly the officer who has charge of the institution and conduct of the
pleas of the U nited States, and o f the litigation which is necessary to establish the
rights o f the governm ent.” Id. at 279. Emphasizing the centralizing function of
the D epartm ent o f Justice and the Attorney G eneral, the Court reasoned that the
pow er to control government litigation must lie somewhere— that there must
exist som e officer with authority to decide when the United States should sue, and
to oversee the execution of such a decision— and that the Attorney General was
designated such appropriate officer, in the Judiciary Act of 1789, by reference to
the historical practice in England.5 125 U .S. at 278-80. In 1921, the Court added
that the Attorney G eneral’s authority to conduct such litigation could be affected
only by clear legislative direction to the contrary. Kern R iver C o. v. U nited
S tates, 257 U .S . 147, 155 (1921). See also 21 Op. A tt’y Gen. 195 (1895). (The
Secretary of the Navy was not warranted in employing counsel in a foreign
country to institute suit in behalf of the United States, but should have referred
the m atter to the Department of Justice, “which is charged with the duty of
determ ining when the United States shall sue, for what it shall sue, and that such
suits shall be brought in appropriate cases,” id. at 198.)
   Lower courts reached sim ilar conclusions with respect to subsequent re­
codifications of the 1870 legislation. The Court of Claims summarized the
legislation in the following manner:
              These provisions are too comprehensive and too specific to
           leave any doubt that Congress intended to gather into the Depart­
           m ent o f Justice, under the supervision and control of the Attorney-
           G eneral, all the litigation and all the law business in which the
           U nited States are interested, and which previously had been
           scattered am ong d ifferen t public officers, departm ents, and
           branches of the Government, and to break up the practice of
           frequently employing unofficial attorneys in the public service.
P erry v. U n ited S tates, 28 Ct. Cl. 483, 491 (1893). Speaking for the Second
C ircuit C ourt of Appeals, Judge Learned Hand emphasized the centralizing
function o f the Attorney G eneral’s role as chief litigator for the United States and
the necessity that that role be committed exclusively to the Attorney General:
               The government has provided legal officers, presumably com ­
           p e te n t, ch arg ed with the d u ty of protecting its rights in its

  5 T h is reference is to th e origin of the office of A ttorney G eneral, w hich was first created in the Judiciary A ct o f
1789, an d derived its function from the ro le of the A ttorney G eneral in E ngland. The C ourt stated.
         T h e ju d ic ia ry act o f 1789 . w hich first created the office of A ttorney G en eral, w ithout any very
         accurate definition o f his powers, in using the words that “ there shall also be appointed a m eet
         perso n , learned in t h e law, to act as A ttorney G eneral for the U nited S tates," 1 Stat. 93, c. 21, § 35,
         m ust have had reference to the sim ilar office w ith the sam e designation existing under the English
         law. A nd tho u g h it has been said th a t there is no com m on law o f the U nited States, it is still quite
         true that w hen acts o f Congress u se words w hich are fam iliar in the law o f E ngland, they are
         supposed to be used w ith reference to their m eaning in that law.
125 U .S . at 280


                                                            50
        courts. . . . Congress, having so provided for the prosecution of
        civil suits, can scarcely be supposed to have contemplated a
        possible duplication in legal personnel. The cost of this is one
        consideration, but far more important is the centering of respon­
        sibility for the conduct of public litigation. The Attorney General
        has powers of “general superintendence and direction” over dis­
        trict attorneys (title 5, U.S. Code, § 317 [5 USCA § 317]), and
        may directly intervene to “conduct and argue any case in any
        court o f the United States” (title 5, U .S. Code, § 309 [5 USCA
        § 309]). . . . Thus he may displace district attorneys in their own
        suits, dism iss or compromise them, institute those which they
        decline to press. N o such system is capable o f operation unless his
       pow ers are exclusive, or if the D epartm ents m ay institute su its
       which he cannot control. H is pow ers m ust be coextensive with his
       duties.
Sutherland v. International Insurance C o., 43 F.2d 96 9 ,9 7 0 (2d Cir. 1930), cert,
denied, 282 U .S . 890 (1930) (emphasis added).
    In 1933, as part of a crusade to consolidate as much of the governm ent’s
business as necessary to increase operating efficiency, President Roosevelt issued
an executive order to supplement the existing legislative mandate o f centralized
litigation authority. Executive Order No. 6166 (June 10, 1933), which requires
all claims by or against the United States to be litigated by, and under the
supervision of, the Department of Justice, is still in effect. The order provides in
pertinent part:
                    Claim s by or against the U nited States.

          The functions of prosecuting in the courts of the United States
       claims and demands by, and offenses against, the Government of
       the United States and of defending claims and dem ands against
       the Government, and of supervising the work of United States
       attorneys, marshals, and clerks in connection therewith, now
       exercised by any agency or officer, are transferred to the D epart­
       ment of Justice.
          As to any case referred to the Department of Justice for pros­
       ecution or defense in the courts, the function of decision w hether
       and in what manner to prosecute, or to defend, or to com prom ise,
       or to appeal, or to abandon prosecution or defense, now exercised
       by any agency or officer, is transferred to the Departm ent of
       Justice.
Reprinted in 5 U .S.C . § 901 note (1976).

     II. Present Statutory Bases of the Attorney General’s Authority

  These attempts to centralize the litigating function and authority of the federal
government in the Department of Justice, with the Attorney General at its helm ,

                                        51
are now codified in 5 U.S.C. § 3 1 06and 28 U .S .C . §§ 515-516. Section 3106 of
Title 5 forbids the employment of outside counsel by executive agencies for
litigation involving the United States unless Congress has provided otherwise,
requiring instead that the m atter be referred to the Department of Justice.6
A lthough we have found no case law interpreting this provision, the language of
§ 3106 appears to limit the prohibition of payment to outside counsel for
litigation, and litigation-related matters. However, in view of the centralization
and uniform ity purposes underlying the 1870 Act and its progeny, we believe
that, absent statutory authority to the contrary, the prohibition should be broadly
interpreted to preclude payments to non-agency or non-Justice Department
attorneys for (legal) advisory functions as well. See Scalia, Assistant Attorney
G eneral, Office of Legal Counsel, Letter to Hoffman, General Counsel, D epart­
m ent of D efense (Mar. 2 6 ,1975).7 See a lso B oyle v. U n itedS tates, 309F .2d399,
402 (Ct. Cl. 1962) (quoting from a 1957 letter by the Comptroller General: “ [I]n
the absence o f urgent and com pelling reasons, a Government agency may not
procure from an independent contractor services normally susceptible of being
perform ed by Government em ployees.”). Nevertheless, the Attorney General
may em ploy outside counsel to perform legal duties under his direction. Sections
515 and 543 of Title 288 authorize the Attorney General to commission “special
attorneys” to assist United States Attorneys, or to “conduct any kind of legal
proceeding, civil or criminal, . . . which U nited States attorneys are authorized
by law to conduct . . .


    6 5 U S C § 3106 provides in pertinent p a rt that.
             [ejx cep t as otherw ise authorized b y law, the head o f an E xecutive d epartm ent o r m ilitary
             d e p a rtm e n t m ay not em ploy an attorney or counsel for th e conduct o f litigation in w h ich the U nited
             S tates, an agency, o r em ployee th e re o f is a party, or is interested, o r for the securing o f evidence
             therefor, b u t shall refer the matter to the D epartm ent o f Justice.
    7 A lthough the S calia letter w as written in response to an inquiry regarding the use o f o u tside counsel by an
ag en cy in co n n e ctio n w ith th e investigation o r prosecution of adm inistrative claim s, the p rin cip les expressed therein
a re broadly applicable
                 In p rohibiting the use o f outside co u n s e l by the several d ep artm en ts, C ongress concentrated all
             th e G o v ern m en t’s law business in th e D ep artm en t of Ju stice— not on ly litigation, b ut also advisory
            functions. T h is w as thought to be n ec essary in order to provide fo r uniform legal interpretations
             th ro u g h o u t the E xecutive branch . . . C ongress later departed from the principle that all legal
             activ ities o f the G overnm ent were to be carried out by the D epartm ent of Ju stice; subsequent
             le g islatio n , authorizing and funding agency legal staffs, perm itted legal m atters not involving
             litigation to be han d led in the v arious agencies. T h o se changes w ere taken into account when
            C o n g re ss, in 1966, codified the vario u s provisions o f th e law go in g back to the D epartm ent o f
            Ju stice A ct o f 1870. S ee, e.g , H islo ric a la n d Revision N otes to 5 U .S .C 3 1 0 6 a n d 2 8 U S C 516.
            T h e re is, how ever, no indicauon o f a C ongressional intent to relax the p ro hibition against
            en g a g em en t o f outstde counsel by ag e n cies other than th e D epartm ent of Justice. T his principle
            rem ain s in effect w ith respect to b o th litigation reserved to th e D epartm ent o f Justice and
            nonlitigative m atters handled w ithin the several agencies.
L e tte r at 4-5 (fo o tn o tes and citations o m itte d ) (em phasis added).
   8 28 U .S .C . § 515(a), p ro v id e s tn p ertinent part that.
             [t]he A ttorney G eneral o r any other offic er of the D epartm en t of Ju stice, o r any attorney specially
            a p pointed by the A ttorney General u n d e r law, may, w h en specifically directed by the A ttorney
            G e n e ra l, co n d u ct any kind of legal p ro cee d in g , civil o r c rim in a l. . w hich U nited States attorneys
            are authorized by law to conduct, w h eth e r or not he is a resident o f the district in which the
            p ro cee d in g is brought
28 U .S .C . § 543 provides:
                 (a) T h e A ttorney G eneral may a p p o in t attorneys to assist United S tates attorneys w hen the public
            in terest so requires
                 (b ) Each attorney appointed u n d er this section is su b jec t to rem oval by the A ttorney G eneral.


                                                                52
  Sections 5 15-519 of Title 28 codify the law growing out of the 1870 Act which
consolidated the power to conduct litigation involving the United States in the
Department of Justice, and granted the Attorney General supervisory authority
over such litigation. The principal provisions granting such authority are §§ 516
and 519. Section 516 provides that

           [e]xcept as otherwise authorized by law, the conduct of litigation
           in which the United States, an agency, or officer thereof is a party,
           or is interested, and securing evidence therefor, is reserved to
           officers of the Department of Justice, under the direction of the
           Attorney General.

Section 519 provides that

           [e]xcept as otherwise authorized by law, the Attorney General
           shall supervise all litigation to which the United States, an agen­
           cy, or officer thereof is a party, and shall direct all United States
           attorneys, assistant United States attorneys, and special attorneys
           appointed under section 543 of this title in the discharge of their
           respective duties.

  However, as with the previous legislative and executive efforts designed to
centralize the litigating functions of the United States, these provisions have been
undercut by exceptions authorized by Congress which grant agencies or depart­
ments litigating authority independent of the Department of Justice. See Bell,
The A ttorn ey G eneral: The F ederal Governm ent's C h ief L aw yer an d C h ief
Litigator, or O ne Am ong M any?, 46 Fordham L. Rev. 1049 (1978); M emoran­
dum to the Attorney G eneral, from William D. Ruckelshaus (Mar. 5, 1970); Key,
The L egal Work o f the F ederal Governm ent, 25 Va. L. Rev. 165 (1938).9 As of
1978, some 31 Executive Branch and independent agencies were authorized to
conduct at least some of their own litigation. Bell, supra, at 1057. Although this
memorandum does not address those cases in which agencies have been granted
independent litigating authority, the lines between the Attorney G eneral’s au­
thority and that which has been delegated to the agencies have at times been
drawn ambiguously, and in those cases, the Attorney General frequently asserts
his historic authority over the litigation proceedings.


    9 C ongress has thus far m aintained virtually unim paired the A ttorney G eneral's control over the in itiation of
crim inal proceedings See, e.g , 15 U S C . § 77t(b) (SEC ), 16 U S C § 825m (a) (FPC). The preservation o f such
authority in the A ttorney G eneral is, we believe, sound constitutional policy, in view o f the Executive s co n stitu ­
tional m andate to take care that the laws be executed faithfully. S uch a responsibility carries w ith it the vindication of
public rights through the institution of crim inal proceedings against those w ho violate the laws w hich the Executive
adm inisters As the Executive s ch ief legal officer, the A ttorney G eneral is singularly suited to carry o ut this
responsibility
    Sim ilarly, the A ttorney G en eral’s authority to conduct cases in the S uprem e C ourt has rem ained u ndiluted
Section 518 o f Title 2 8 , w hich reserves the conduct and argum ent in the S uprem e C o u rt of suits and ap p e als “ in
w hich the U nited States is interested" to the A ttorney G eneral and S olicitor G e n e ra l. does not co ntem plate existing
o r future statutory authorizations to the agencies, as do §§ 516 and 519 However. 518 does perm it the A ttorney
G eneral to “direct o therw ise,” in particular cases


                                                            53
                  III. Supervisory Authority in the Context of
                          Jointly Conducted Litigation

A . P olicy C on sideration s

    T he policy considerations w hich support the centralization of federal litigating
authority in the Department o f Justice, under the supervision of the Attorney
G eneral, are many. In addition to the “ unity of decision, unity of jurisprudence”
goals that were articulated in the 1870 congressional debates, the centralization
of authority and supervision over federal litigation in the Department of Justice
m eets several other objectives: (1) the coordination of lower court proceedings,
w hich enhances the ability of government lawyers to select test cases presenting
the governm ent’s positions in the best possible light; (2) the facilitation of
presidential supervision, through the Attorney General, over Executive Branch
policies that are implicated in litigation; (3) the allowance for greater objectivity
in the filing and handling of cases by attorneys who are not themselves the
affected litigants; and (4) the increased effectiveness in the handling of appeals
and Suprem e C ourt litigation which results from centralized control over lower
court proceedings. S ee generally M em orandum to the Attorney General from
W illiam D. Ruckelshaus, Re: Encroachm ents upon the Authority of the Attorney
G eneral to Supervise and Control the G overnm ent’s Litigation (Mar. 5, 1970).
S ee a lso H arm on, Office of Legal Counsel, Memorandum for the Associate
A ttorney G eneral (D ec. 11, 1980).
    C entralization of federal litigating authority in the Department of Justice,
under the supervision of the Attorney G eneral, is vitally necessary to ensure the
Attorney G eneral’s proper discharge of his duty to oversee the legal affairs of the
U nited States with which Congress has entrusted him. Centralization ensures that
the Attorney G eneral is properly informed of the legal involvements of each of the
agencies for which he is responsible; supervisory authority permits him to act on
that know ledge. In this way, the Attorney G eneral is better able to coordinate the
legal involvem ents of each “client” agency with those of other “client” agencies,
as well as with the broader legal interests of the United States overall. Yet, while
the “client” agencies may be involved, to varying degrees, in carrying out the
litigation responsibilities necessary to assist the Attorney General in representing
the agency’s particular interests, it is essential that the Attorney General not
relinquish his supervisory authority over the agency’s litigation functions, for the
Attorney G eneral alone is obligated to represent the broader interests of the
Executive. It is this responsibility to ensure that the interests of the United States
as a w hole, as articulated by the Executive, are given a paramount position over
potentially conflicting interests between subordinate segments of the government
of the U nited States which uniquely justifies the role of the Attorney General as
the ch ief litigator for the United States. Only the Attorney General has the overall
perspective to perform this function.
    N evertheless, it must be stressed that in exercising supervisory authority over
the conduct of agency litigation, the Attorney General will generally defer to the

                                         54
policy judgm ents of the client agency. This deference reflects a recognition of the
agency’s considerable expertise in the substantive area with which it is primarily
concerned. Strictly speaking, “policy” judgm ents are confined to those substan­
tive areas in which the agency has developed a special expertise and in which the
agency is vested by law with the flexibility and discretion to make policy
judgm ents. However, it is increasingly the case that policy concerns are im pli­
cated in decisions dealing with litigation strategy, and in such cases, the Attorney
General will accommodate the agency’s policy judgm ents to the greatest extent
p o s s ib le w ith o u t c o m p ro m is in g th e law, o r b ro a d e r n a tio n a l p o lic y
considerations.
   It is in the context of these dual representation functions— in which there exists
inherent potential for conflict between “clients”— that questions of representation
arise. Circum stances frequently develop in which the Attorney General and
client agencies disagree as to the proper course of the litigation— including
strategy, legal judgm ents, settlement negotiations, and policy judgm ents which
 impact on the litigation. Such circumstances frequently present the question
whether the Attorney General should continue to represent the client.
   The simple answ er is yes. The Attorney General has not only the statutory
authority to represent the agencies over whose litigation he exercises supervisory
authority, but, indeed, the du ty to do so, “ [e]xcept as otherwise authorized by
law.” 28 U .S .C . §§ 516, 519. The Attorney G eneral’s authority and duty to
represent these agencies are described more particularly by the specific legisla­
tion which sets forth his and the agencies’ respective litigation responsibilities,
and occasionally, in “M em oranda of Understanding” entered into by the Attorney
General and specific agencies apportioning such responsibilities. Nevertheless,
unlike the private attorney, the Attorney General does not have the option of
withdrawing altogether from the representation of client agencies, as long as
interests of the United States for which he is held responsible are at stake.
   However, recognition of the very real difficulties which are posed in the
context of litigation jointly conducted by the Attorney General and “client”
agencies— particularly in view of the agencies’ greater staffing resources, more
intimate fam iliarity with the subject matter of the litigation, greater visibility to
the public as a litigant, and more involvement in the day-to-day administration of
field offices— tends to suggest that a more practical understanding of the Attorney
General’s authority and duty to represent client agencies may be needed. Dis­
tinguishing policy judgm ents from legal judgm ents in litigation matters— the
former being primarily the province of the agencies and the latter being reserved
to the Attorney General— helps to provide not only a more reasonable and
efficient use of governm ent resources, but a workable framework for resolving
most disputes that may result in representation crises. Nevertheless, because of
his unique responsibilities in representing government-wide interests as well as
those of particular “client” agencies, the final judgm ent concerning the best
interests of the United States must be reserved to the Attorney General.
B. L egislative Exceptions to the A ttorney G en eral’s Authority
  Although Congress has over the years responded, in varying degrees, to the
multitude of pressures exerted by agencies seeking independent litigating au­

                                              55
 thority, the courts have continued to give greater weight to the strong policy
 objectives w hich recommend centralization. As a result, the “otherwise autho­
 rized by law” language creating th e exception to the Attorney G eneral’s authority
 in 28 U .S .C . §§ 516 and 519 has been narrowly construed to perm it litigation by
 agencies only when statutes explicitly provide for such authority. S ee M arsh all v.
G ib so n ’s P rodu cts. In c., 584 F.2d 6 6 8 ,6 7 6 n. 11 (5th Cir. 1978); IC C v. Southern
Railway, 543 F.2d 534, 535-38 (5th Cir. 1976); In re G rand Jury Subpoena of
P ersico, 522 F.2d 41 , 54 (2d Cir. 1975); FTC v. Guignon, 390 F.2d 323 (8th Cir.
 1968); U n ited S ta tes v. Tonry, 4 33 F. Supp. 620 (E.D . La. 1977).
    A lthough the legislative history of Sections 516 and 519 is relatively sparse—
 in fact, the “ history” is contained almost entirely in the “Historical and Revision
N otes” prepared by the revisers o f Title 5 in 1966— the courts’ strict interpreta­
tion of these provisions is supported not only by the historical antecedents of
these statutes and the policy considerations discussed above, but also by the
R eviser’s Notes to the 1966 am endm ents.10 The revisers state, with respect to
both Sections 516 and 519, that th e sections were revised to express the effect of
existing law, which does permit agency heads, “ with the approval o f Congress,
[to employ] attorneys to advise them in the conduct of their official duties. . . .”
28 U .S .C . § 516 note (emphasis added). The revisers further state that “ [t]he
words ‘Except as otherwise authorized by law ,’ are added to provide for existing
and future exceptions (e.g., section 1037 of title 10).” § 516 note; 28 U .S.C .
§ 519 note. Thus the revisers have indicated that existing and future grants of
litigating authority that are at least as express as the language contained in 10
U .S .C . § 1037 are to be excepted from the Attorney G eneral’s broad grant of
authority under §§ 516 and 519 o f Title 28. Section 1037 of Title 10 permits the
Secretaries o f the various military departm ents to “employ [private] counsel” for
the “representation” of persons subject to the Uniform Code of Military Justice
“before the judicial tribunals and administrative agencies” of foreign nations.
W hile nothing in the legislative history of § 1037 indicates a congressional intent
to create an exception to the predecessors of §§ 516 and 519, Congress made
clear in 1966 that the operative language, “the Secretary concerned may employ
counsel . . . incident to the representation before . . . judicial tribunals” was
sufficient to trigger the exception." See H .R. Rep. No. 1863, 84th C ong., 2d
Sess. (1956); S. Rep. No. 2544 , 84th C ong., 2d Sess. (1956). See generally
Office o f Legal C ounsel, M em orandum to Peter R. Taft (Aug. 27, 1976).
    In order to com e within the “as otherwise authorized by law” exception to the
Attorney G eneral’s authority articulated in 28 U .S .C . §§ 516 and 519, it is
necessary that Congress use language authorizing agencies to employ outside

   10 28 U S C §§ 5 1 5 -5 2 6 (1976), Pub L. N o . 89-554, § 4(c), 80 Stat 613 is the m ost recent codification o f the
pro v isio n s co n tain ed in the 1870 Act creating the D epartm ent of Justice Prior to 1966, these p rovisions were
codified in T itle 5
   11 I 0 U S C § 1037 was. adopted in 1956, p r io r to the 1966adoption o f 28 U S C §§ 516 and 5 19, and provides
in p ertin en t part:
           (a) U nder regulations to be prescribed by him , the S ecretary concerned m ay em ploy co u n sel, an d
           pay counsel fees, co u rt costs, bail, a n d other expenses incident to the representation, before the
           ju d ic ia l tribunals and adm inistrative agencies o f any foreign nation, o f persons subject to the
           U niform C o d e o f M ilitary Justice.


                                                          56
counsel (or to use their own attorneys) to represent them in court. See, e .g ., 49
U.S.C . § 16(11) (Interstate Commerce Commission); 16 U .S.C . § 825m(c)
(Federal Power Commission); 12 U .S.C . § 1464(d)(1) (Federal Home Loan
Bank Board); 29 U .S.C . § 154(a) (National Labor Relations Board);12 5 U .S.C .
§ 7105(h) (Supp. IV 1980) (Federal Labor Relations A uthority).13 However, even
agencies to which Congress has granted independent litigating authority may be
prohibited from conducting their own litigation in the Supreme Court. See, e .g .,
42 U .S.C . § 2000e-4(b)(2) (Equal Employment Opportunity Commission); 5
U .S.C . § 7105(h) (Supp. IV 1980) (Federal Labor Relations A uthority).14 More
ambiguous language, which, for example, authorizes an agency to “sue and be
sued,” 15“bring a civil action,” or “ invoke the aid of a court,” has been considered
by some courts to be insufficient to confer independent litigating authority. See.
e .g ., ICC v. Southern Railway, 543 F.2d 534 (5th Cir. 1976); FTC v. Guignon,

   ,2 These statutes provide as follows
I C C — 4 9 U .S C § 16(11)
         The C om m ission may employ such attorneys as it finds necessary for proper legal aid and service
         of the C om m ission     or for proper representation o f the public interest*, in investigations made
         by it .    o r to appear fo r or represent the Commission in any case in court.
F P C — 16 U S C 8 825m(c)— language substantially sim ilar to that provided for I C C
Federal H ome Loan Bank Board— 12 U .S C . 1464(d)(1)
         The Board shall have pow er to cnforce this section and rules and regulations m ade hereunder In
         the enforcem ent o f any provision of this section o r rules and regulations made h ereunder       . the
         Board is authorized to act in its ow n nam e and through its own attorneys . .
N ational Labor R elations Board— 29 U S .C . § 154(a)
         Attorneys appointed under this section may. at the direction of the B oard, appearfor and represent
          the Board in any case in court.
(Em phases added ) O f course, these authorizations must be read within the context of the w hole statutory sch em e of
which they are a part— in som e instances these agencies are represented by the D epartm ent o f Justice.
   13 Language sim ilar to that contained in the statutes cited in n. 12, supra was recently held by the D istrict C o u rt for
the D istrict of C olum bia to confer independent litigating authority on the Federal L abor Relations A uth o rity
(FLR A), including the litigation o f proceedings u n d er the Freedom of Inform ation A ct, 5 U S C . § 552 See AFGE
v Gordon, C A N o. 81-1737 (D D C O ct. 23. 1981) T he statute construed by the court as granting the FLR A
independent litigating authority. 5 U S C § 7105(h) (Supp IV 1980), provides-
             Except as provided in section 518 o f title 28. relating to litigation before the S uprem e C ourt.
          attorneys designated by the Authority may appear fo r the Authority and represent the Authority in
          any civil action brought in connection w ith any function carried out by the A uthority pursuant to
            this title or as otherw ise authorized by law
    The A ppellate Section of the C ivil D ivision has recom m ended that the D epartm ent o f Justice not ap p eal this
decision N evertheless, the D epartm ent has m aintained vigorously in the past, and w ill continue to m aintain, that
broad grants o f independent litigating authority, sim ilar to those discussed above, d o not encom pass cases arising
under adm inistrative statutes that apply govem m ent-w ide T his view is supported by the strong policy im peratives
o f “ unity        in the executive law o f the U nited S tates." infra at 5, as well as som e legislative history See H R
C o n f Rep N o 539, 95th Cong . 1st Sess. 72 (1977). reporting on the D epartm ent o f Energy O rganization A ct.
Pub L No 95 -9 1 . 91 Stat 5 6 5 . w hich established the Federal Energy R egulatory C om m ission
    14 42 U S .C § 2000e-4(b)(2) provides
               Attorneys appointed u n d er this section may, at the direction of the C om m ission, ap p ear for and
           represent the C om m ission in any case in co u rt, provided that the Attorney General shall conduct
          all litigation to which the Commission is a parly in the Supreme Court pursuant to this subchapter.
5 U S C    § 7105(h) (S upp IV 1980) provides:
            Except as provided m section 518 c f title 28. relating to litigation before the Supreme Court,
           attorneys designated by the A uthority m ay appear for the A uthonty and represent the A uthority in
           any civil action brought in connection w ith any function carried out by the A uthority pursuant to
           this title o r as otherw ise authorized by law
(E m phases added )
    15 T he Office o f Legal Counsel view s “sue and be sued” language as m erely designating the agency as a “ju ral
en tity ” w hich m ay sue o r be sued in its ow n nam e, and not as rem oving the ag e n cy ’s representation from the d om ain
o f the Department o f Justice pursuant to 28 U S C § § 5 1 6 and 519 See M eador, Draft M em orandum Re
G overnm ent R elitigation Policies, supra, at 19, n 51. cuing an interview w ith H M iles Foy III, D epartm ent of
Justice. Office of Legal Counsel


                                                             57
390 F.2d 323 (8th Cir. 1968). S ee gen erally Harmon, Office of Legal Counsel,
M em orandum for the Associate Attorney General (Dec. 11, 1980); Meador,
Office for Im provem ents in the Administration of Justice, Draft Memorandum
(M ay 2 1 ,1 9 7 9 ); Office of Legal C ounsel, Relationship of Proposed Amendments
to the Adm inistrative Procedure Act . . . to the Department of Justice Policy of
O pposition to Litigation Power Outside of the Department (Apr. 29, 1974);
M em orandum to the Attorney G eneral from W illiam D. Ruckelshaus, supra; but
se e SE C v. R obert C ollier & C o ., 76 F.2d 939 (2d Cir. 1935).
    O ther language which does grant agency attorneys authority to litigate, but
provides that such authority shall be exercised under the direction and control of
the Attorney G eneral, provides the framework for “M emoranda of Understand­
ing” (M OUs) between the agencies and the Department of Justice, which
apportion the litigation responsibilities between the Department and the agen­
cies. S ee, e .g ., 2 9 U .S .C . § 204(b) (Fair Labor Standards Act); the Age Discrim­
ination Em ploym ent Act of 1967, Pub. L. N o. 90-202, 81 Stat. 6 0 2 .16 These
m em oranda usually specify both the categories o f cases in which agency counsel
may appear and the nature of the Attorney G eneral’s continuing control and
supervision over such cases. We believe that the sharing of litigation respon­
sibilities under MOUs is proper, as long as the Attorney General retains ultimate
authority over the litigation. Moveover, the rationale underlying these arrange­
m ents is an em inently sensible one. The efficiency and expertise objectives in
governm ent litigation are thereby m axim ized, without sacrificing the Attorney
G en eral’s statutory role as chief government litigator, and the responsibilities and
prerogatives which attach thereto.
   N evertheless, as a practical matter, MOUs do compromise the Attorney
G eneral’s control, if not authority, over the conduct of agency litigation. Agen­
cies eager to control their own litigation may proceed to negotiate settlement
agreem ents, send out “no action” letters, depose witnesses, and otherwise
represent the agency’s position to the public without consultation or assistance
from the Attorney G eneral, leaving the Attorney General with afa it accom pli and
a potential equitable barrier to his subsequent assertion of control over the
litigation.17 Such occurrences effectively undermine the Attorney General’s
    16 29 U .S .C . § 204(b) perm its D epartm ent o f Labor attorneys to “ appear for and represent” the A dm inistrators of
the FL S A and A D E A “ in any litigation," but subjects all such litigation “to the direction and control of the A ttorney
G eneral ” T he S ecretary o f L abor and the A ttorney G eneral have entered into a series o f understandings w hich
p rovide that D epartm ent o f L abor attorneys w ill ordinarily handle all appellate litigation pursuant to the A cts, but
p erm it th e A ttorney G eneral to take part in th e conduct o f such ca ses as he deem s to be in the best interest o f the
U nited States
   17 We d o not m ean to suggest that agencies acting beyond the sco p e o f their litigating authority in settling claim s
legally b in d the U nited S tates, rather, we re fe r only to the c o n fu sio n , ill w ill, and lack o f confidence that w ould
accrue to the agency in its public relations should the A ttorney G en eral reverse the agency's actions, as well as the
practical difficulties inherent in such a reversal See Dresser Indus., Inc v United States. 596 F.2d 1231, 1236 (5th
Cir. 1979), cert, denied, 444 U S 1044 (1980):
               It is well established that (he federal governm ent w ill not be bound by a contract o r agreem ent
           en tered into by on e of its agents unless such agent is acting w ithin the lim its o f his actual authority.
           . . A s the S uprem e C o u rt staled in [Federal Crop Ins Corp v Merrill. 332 U .S . 380 (1947)]
           W hatever the form in w hich the G overnm ent functions, an yon e entering into an arrangem ent with
           the G overnm ent takes th e risk of having accurately ascertain ed that he w ho purports to act for the
          G overnm ent stays w ithin the bounds o f his authority. T h e scope o f this authority may be exphctly
          defined by C o n g ress or be limited by delegated legislation, properly exercised through the rule-
           m aking pow er A nd this is so even th o u g h     . the ag e n t him self m ay have been unaw are o f the
           lim itations upon his authority 332 U S at 384


                                                               58
ability to perform the dual litigating functions with which he is charged. Recog­
nizing that the efficiency and expertise objectives in government litigation
necessitate the sharing of litigation responsibilities in most cases, care should be
taken to make explicit in these arrangements the Attorney G eneral’s overriding
authority in directing the litigation. While the Attorney General may delegate
some litigating authority under the MOUs, he may not delegate the ultimate
responsibility which is by law vested exclusively in the Attorney General. See
Harmon, Office of Legal Counsel, M emorandum for the Associate Attorney
General (Dec. 11, 1980). Thus, the Attorney General should make clear to the
client agency his willingness to support the Assistant Attorney General and line
attorneys in the enforcement of his prerogatives under the M O U .18


                         IV. Settlement and Compromise Authority

    Included within this broad grant of plenary power over government litigation is
the power to com promise and settle litigation over which the Attorney General
exercises supervisory authority. This power “to com promise any case over which
he has jurisdiction upon such terms as he may deem fit” is “in part inherent in
[the Attorney G eneral’s] office and in part derived from statutes and decisions.”
38 Op. A tt’y Gen. 124 (1934). This authority was the subject of President
Roosevelt’s Executive Order No. 6166, (June 10, 1933), reprin ted in 5 U .S .C .
§ 901 note (1976), which provided that “ . . . the function of decision w hether
. . . to com prom ise . . . appeal . . . [or] abandon prosecution or defense, now
exercised by any agency or officer [of the United States], is transferred to the
Department of Justice.” See infra at 7 -8 . With respect to the power to com pro­
mise, Attorney General Cummings observed that

           it is a power, whether attaching to the office or conferred by statute
           or Executive order, to be exercised with wise discretion and
           resorted to only to promote the Government’s best interest or to
           prevent flagrant injustice, but that it is broad and plenary may be
           asserted with equal assurance, and it attaches, of course, imme­
           diately upon the receipt of a case in the Department of Justice,
           carrying with it both civil and criminal features, if both exist, and
           any other matter germane to the case which the Attorney General
           may find it necessary or proper to consider before he invokes the
           aid o f the courts; nor does it end with the entry of judgm ent, but
           embraces execution ( U nited States v. M orris , 10 Wheat. 246).


   18   A dditional litigating authority, independent of the A ttorney G eneral, was g ranted to certain ag en cies b y the
H obbs A ct. 28 U S C §§ 2342, 2348 (1976 & Supp IV 1980). The H obbs A ct grants specified agencies authority
to intervene in appellate proceedings “of their ow n m otion and as o f rig h t/' even though the A ttorney G en eral “ is
responsible for and has control o f the interests o f the Government** in the proceedings N o tw ithstanding the A ttorney
G en eral’s overall authority, he “ may not dispose of or discontinue the pro ceed in g ” ov er the ob jectio n o f the
intervening agency, and the agency “ may prosecute, defend, o r continue the proceeding u n affected b y the actio n o r
inaction of the A ttorney G eneral ”


                                                          59
38 Op. A tt’y G en. 98, 102 (1934).19 In these opinions, Attorney General
C um m ings concluded that the Attorney G eneral’s authority to settle cases ex­
tended even beyond that which would have been available to the agency charged
with adm inistering the underlying law.20
   Executive O rder N o. 6166, together with Sections 516 and 519 of Title 28 of
the U .S. Code (and their predecessor provisions), have been interpreted consis­
tently by the courts to vest the Attorney General with virtually absolute discretion
to determ ine w hether to compromise or abandon claims made in litigation on
behalf of the U nited States. S ee N ew York v. N ew Jersey, 256 U .S. 296, 308
(1921); U nited S tates v. N ew port N ew s Shipbuilding & D ry D ock C o ., 571 F.2d
1283 (4th Cir.), cert, denied, 4 39 U .S. 875 (1978); Smith v. U nited States, 375
F.2d 243 (5th Cir.), cert, denied, 389 U .S. 841 (1967); H albach v. M arkham,
106 F. Supp. 475, 479-81 (D .N .J. 1952), aff'd , 207 F.2d 503 (3d Cir. 1953). In
deciding to settle or abandon a claim , or not to prosecute at all, the Attorney
G eneral is not restricted to considerations only of litigative probabilities, but
rather may m ake a decision, in his discretion, on the basis of national policies
espoused by the Executive. Smith v. U nited States, supra. The only limitations
placed on the Attorney General’s settlement authority are those which pertain to
his litigating authority generally— i.e ., explicit statements by Congress circum ­
scribing his settlem ent authority,21 see, e .g ., 8 U .S.C . § 1329 (1976) (prohibit­
ing settlem ent o f suits and proceedings brought under Title II of the Immigration
Act w ithout consent of the court in which the suit or proceeding is pending), and
the duty im posed on the President by Article II, § 3 of the Constitution to “take
Care that the Laws be faithfully executed. . . . ” See gen erally Office of Legal
C ounsel, M em orandum for Sanford Sagalkin (Sept. 4, 1980); Office of Legal
C ounsel, M em orandum to James W. M oorm an (Oct. 30, 1979). To guide the
A ttorney General in the exercise o f his settlement discretion, the 1934 opinions of
A ttorney G eneral Cummings proposed a “promote the Government’s best inter­
est, or . . . prevent flagrant injustice” standard. See 38 Op. A tt’y Gen. at 102.

    19 A s ea rly as 1831, A ttorney General Taney observed that.
                 A n attorney co n d u c tin g a suit fo ra p arty has, in the absence of that party, a n g h t to discontinue it
             w henever, in his ju d g m e n t, the interest of his client requires it to be do n e If he abuses this power,
             he is liable to the clien t whom he injures.
                 A n attorney o f the U nited States, ex cep t in so far as his pow ers m ay be restrained by particu lar
             acts o f C o n g ress, has the same authority and control over the suits w hich he is co n ducting The
             public in terest and the principles of ju s tic e require that he sho u ld have this pow er . . [S]ince he
             can n o t c o n su lt his client (the United S tales), the sanction o f the court is regarded as sufficient
             evidence that he exercised the pow er honestly and discretely
2 O p. A tt'y G en 4 8 2 ,4 8 6 - 8 7 A ttorney G eneral C um m ings cited this opinion approvingly. 38 O p A u ’y G e n at
99
    20 T h e o p in io n s found in 38 O p A tt’yG en a t 9 4 ,9 8 ,1 2 4 d is c u s s t h e A ttorney G en eral’s authority to com prom ise
in com e tax ca ses in the absence o f bona fide d isp u te d questions o f fact A ttorney G eneral C um m ings concluded that
he did po ssess th e authority to settle such cases, even though the S ecretary had no statutory authority to com prom ise
in com e tax ca ses in th o se circum stances
   21 W ith respect to actions brought under th e Federal Tort C laim s A ct, 28 U .S C §§ 2 6 7 1 -2 6 8 0 (1976), fo r
ex am p le, th e A ttorney G eneral o r his designee now has the authority to arbitrate, co m p ro m ise, o r settle claim s
b ro u g h t u n d er the A ct after January 17, 1967, 28 U .S .C § 2677 (1976); p nO T to the 1966 am endm ents, court
approval w as required before the Attorney G eneral was perm itted to effect a settlem ent C ongress also prescribed a
p ro ced u re in the 1966 am en d m en ts which g ran ted agencies authority to settle claim s u n d er $ 2 5 ,0 0 0 w ithout prio r
w ritten approval by the A ttorney G eneral of th a t specific settlem ent arran g em en t, as long as the arrangem ent was
m ade in acco rd an ce w ith general regulations prescribed by the A ttorney G eneral 28 U S C . § 2672 (1976)


                                                                    60
                              V. Litigation in International Courts
   Similarly, the Attorney G eneral’s authority over litigation involving the Unitec
States before the International Court of Justice (ICJ) is plenary. Although the
Attorney G eneral’s supervisory authority has been challenged only once since the
1966 codification of the broad grant of authority contained in 28 U .S.C . § § 5 1 6
and 519, that challenge was resolved by reference to the broad scope of the
statutory provisions as well as Department of Justice regulations contained in
Title 28 of the Code of Federal Regulations.
   In the connection with the litigation between the United States and Iran in
1980, a dispute arose between the Department of State and the D epartment of
Justice concerning the Attorney G eneral’s authority to represent the United States
before the ICJ. The Legal Adviser expressed the view that the State Departm ent,
by virtue of its premier role in United States foreign policy and international
relations, had been historically charged with the responsibility for international
affairs involving the United States, including legal matters. In response, A t­
torney General Civiletti cited the unambiguous language of §§ 516 and 519, and
noted the absence of both statutory law and formal opinions which would
“otherwise authorize” the Department of State to conduct litigation independent
of the Attorney G eneral’s supervision. Attorney G eneral’s letter to the Legal
Adviser, D epartm ent of State (Apr. 21, 1980).22 In addition, 28 C.F.R. § 0.46
(1980)2-1 makes clear that the Attorney G eneral’s litigation authority is not limited
to domestic m atters, but rather includes litigation “ in foreign courts, special
proceedings, and similar civil matters not otherwise assigned.” See gen erally D.
Deener, The United States Attorneys General and International Law (1957).24
                                                VI. Conclusion
  In short, the Attorney General, as the chief litigation officer for the United
States, has broad plenary authority over all litigation in which the United States,
   22 At President C arter s request. A ttorney G eneral C iviletti personally conducted the Iran litigation before the ICJ,
assisted by the Legal A dviser to the S tate D epartm ent, w hom the A ttorney G en eral com m issioned as a “S pecial
A ssistant,” pursuant to 28 U S .C . § 515
   21 28 C F R § 0 46 (1980) provides*
              The A ssistant A ttorney G eneral in charge of the Civil D ivision sh all, in addition to litigation
          com ing w ithin the scope o f § 0 .4 5 , direct all other civil litigation including claim s by or against the
          U nited S tates, its agencies o r officers, in dom estic or foreign courts, special proceedings, and
          sim ilar civil m atters not otherw ise assigned, and shall em ploy foreign co u n sel to represent before
          foreign crim inal courts, com m issions o r adm inistrative agencies officials o f the D epartm ent of
          Justice and all o ther law enforcem ent officers o f the United States w ho are charged with violations
          o f foreign law as a result o f acts which they perform ed in the course and sco p e o f th eirG ovem m ent
          service
   24 D eener discusses the historical role of the A ttorney G eneral in providing legal advice o n questions of
international law and concludes*
              T he Judiciary A ct of 1789 did not specifically charge the A ttorney G eneral with the duty of
          giving legal advice on questions of international law On the other hand, the act did not restrict the
          “questions of law ” that could be referred to the A ttorney G eneral to those involving dom estic
          m atters only A ctually, alm ost from the very beginning, the President and the departm ent heads
          subm itted questions involving the law of nations to the ch ief law officer, and succeeding Presidents
          and cabinet officers have continued to subm it such questions as a m atter o f established practice
          C ongress apparently recognized this practical interpretation o f the statutes defining the A ttorney
          G eneral's duties At any rate. C ongress has never deem ed it necessary to ch an g e the statutes in this
          respect.
Deener, supra, at 1 0 -1 1 (footnotes om itted)


                                                           61
or its federal agencies or departm ents, are involved. This authority is widerang-
ing, em bracing all aspects of litigation, including subpoena enforcem ent, settle­
m ent authority, and prosecutorial discretion. The reservation of these powers to
the Attorney G eneral is grounded in our com m on law tradition, Acts of Congress
(principally, 5 U .S .C . § 3106, and 28 U .S .C . §§ 516 and 519), various ex­
ecutive orders, and a long line o f Suprem e C ourt precedent. These powers can be
eroded only by other Acts of Congress, and the Executive’s constitutional
com m and to faithfully execute the laws.
   Im plicit in this broad grant o f authority is the recognition that the Attorney
General m ust serve the interests of the “client” agency as well as the broader
interests o f the United States as a whole in carrying out his professional duties.
The Attorney G eneral is obligated to adm inister and enforce the Constitution of
the United States and the will of Congress as expressed in the public laws, as well
as the m ore “private” legal interests of the “client” agency. It is because of this
diversity o f functions that situations may arise where the Attorney General is
faced with conflicting demands, e .g ., where a “client” agency desires to circum ­
vent the law, or dissociate itself from legal o r policy judgments to which the
Executive subscribes; where a “client” agency attempts to litigate against another
agency or departm ent of the federal government; or where a “client” agency
desires a legal result that will benefit the narrow area of law administered by the
agency, w ithout regard to the broader interests o f the United States government as
a w hole. In such cases, the Attorney G eneral’s obligation to represent and
advocate the “client” agency’s position m ust yield to a higher obligation to take
care that the laws be executed faithfully. In every case, the Attorney General must
satisfy him self that this constitutional duty, delegated from the Executive, has not
been com prom ised in any way, and that the legal positions advocated by him do
not adversely affect the interests of the United States.

                                                 T   heodore   B. O   lson

                                              A ssistan t A ttorn ey G en eral
                                                Office c f L egal Counsel




                                         62